DETAILED ACTION
Status of Claims:
Claims 1-4, 6, and 9-20 are pending.
Claims 1, 6, 14-17, 19 and 20 are amended.
Claims 5, 7, and 9 are canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/22/2021, with respect to Claims 1-4, 6, 9-17, and 20 have been fully considered and are persuasive.  The rejection of Claims 1-4, 6, 9-17 and 20 has been withdrawn.  The applicant argues that O’Flaherty in view of Li, and O’Flaherty as modified by Grubb do not teach the instant invention because O’Flaherty does not teach mesophilic temperatures. This argument is persuasive, and it would not have been obvious to modify O’Flaherty to operate at mesophilic temperatures. 
The applicant does not address claims 18 and 19. Claims 18 and 19 are directed to a solid produced by the method of claim 1, which is considered to be an independent product by process claim and not a dependent claim. The reference to claim 1 is interpreted as shorthand for all the process steps required by claim 1.  Product by process claims do not require the claimed process steps unless it can be shown that the final product would have a different structure than the prior art. In the instant case the macronutrient solid produced is the same as claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al (US 2013/0264283) in view of Li et al, the article “Remove and recover phosphorus during anaerobic digestion of excess sludge by adding waste iron scrap”.

Regarding Claim 18:
	O’Flaherty teaches a macronutrient-enriched solid produced by a wastewater treatment process (phosphate) (see pare. 0043).
	O’Flaherty does not teach that the phosphate is precipitated with steel making slag fines. 
	Li teaches anaerobic digestion with the addition of steel making slag fines (see pg. 308, effect of adsorption).
	O’Flaherty and Li are analogous inventions in the art of anaerobic digestion combined with phosphorus removal. It would have been obvious to one skilled in the art to replace the residual (iron releasing carrier) of O’Flaherty with the steel-making slag of Li because it improves the phosphorus removal efficiency up to 99% (see Li, abstract) which is greater than the 90% achieved by the residual in O’Flaherty (see O’Flaherty para. 0046), and it is a low cost product (see Li pg. 310, Economic estimation). Claim 18 is considered a product by process claim.  As the combination of references teaches the macronutrient solid on steel making slag fines the prior art teaches the same product as the instant. 


Regarding Claim 19:
	O’Flaherty, as previously modified, teaches the macronutrient-enriched solid of claim 18, comprising steel-making slag fines (steel making slag) (see Li pg. 308, effect of adsorption).
	
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al (US 2013/0264283) in view of Grubb (WO 2017/011642, provided with IDS).

Regarding Claim 18:
	O’Flaherty teaches a macronutrient-enriched solid produced by a wastewater treatment process (phosphate) (see pare. 0043).
	O’Flaherty does not teach that the phosphate is precipitated with steel making slag fines. 
	Grubb teaches a method of for sequestering at least one macronutrient (phosphorus) from wastewater (see pg. 5 lines 21-23) using a residual comprising steel-making slag fines (eluent from slag) (see pg. 31 lines 15-19).
	O’Flaherty and Grubb are analogous inventions in the art of phosphorus remediation. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the residual of O’Flaherty with the eluate of steel making slag fines of Grubb because it eliminates the need to clear a filer that becomes clogged with precipitated phosphorus (see Grubb pg. lines 8-9) and O’Flaherty teaches that the filter needs to be cleaned (see O’Flaherty para. 0045). It would have also been obvious to one skilled in the art to replace 

Regarding Claim 19:
	O’Flaherty, as previously modified, teaches the macronutrient-enriched solid of claim 18, comprising at least one of iron-making slag and steel-making slag (see Grubb, pg. 4 lines 23-27).

Allowable Subject Matter
Claims 1-4, 6, 9-17 and 20 allowed.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/14/2021